Citation Nr: 1505493	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  07-12 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for residuals of a broken nose.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from December 1955 to October 1956.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Seattle, Washington Department of Veterans Affairs (VA) Regional Office (RO).  This matter has been remanded several times (in August 2012, October 2013, March 2014, and September 2014) for additional development (by Veterans Law Judges other than the undersigned).  It has now been assigned to the undersigned.  In September 2009, a Travel Board hearing was held by a Veterans Law Judge (VLJ) who is no longer with the Board; a transcript is in the record.  The Veteran was informed of his right to present testimony at another hearing before a VLJ who could participate in any decision made on appeal pursuant to 38 U.S.C.A. § 7107(c) and 38 C.F.R. § 20.707.  No response was received, and it is presumed that he does not want another hearing.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's current respiratory disorders, to include a traumatic deviated septum and allergic rhinitis, are causally related to, or aggravated by, an event, injury, or disease in service.


CONCLUSION OF LAW

Service connection for residuals of a broken nose is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated April 2006, VA notified the Veteran of the information needed to substantiate and complete his claim, the information that he was responsible for providing, the evidence that VA would attempt to obtain, and how VA assigns disability ratings and effective dates. 

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  Pursuant to the Board's remands, the RO arranged for a VA nose, throat, larynx, and pharynx examination in December 2014.  The Board finds the examination adequate for rating purposes as the report contains sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate for adjudicating the claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The RO's actions substantially complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.  To substantiate a claim of service connection there must be evidence of: (1) a present disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).   

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency (a legal concept determining whether testimony may be heard and considered) and credibility (a factual determination going to the probative value of the evidence to be made after the evidence has been admitted).  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with features capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  That notwithstanding, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

In determining credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 6 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b).  

The Veteran contends that he is entitled to service connection for residuals of a broken nose.  Specifically, he alleges that his nose was broken when a boot that was thrown across the room struck him.  He testified that this occurred while stationed in Guantanamo Bay.  See Hearing Transcript, pp. 13-14.  Although he reported receiving treatment at the base hospital for this injury, his STRs are silent for any complaint, finding, treatment, or diagnosis relating to a broken nose.  His STRs show that he complained of breathing difficulties in April 1956, prior to this alleged incident, while at the Norman, Oklahoma Training Center.  However, an April 1956 admission examination shortly thereafter revealed normal physical findings.

The first postservice treatment record related to a nasal condition is a June 2004 VA treatment record in which the Veteran complained of allergies causing itchy eyes and a runny nose.  Allergic rhinitis/conjunctivitis was diagnosed.  Treatment records from that date through October 2008 include additional diagnoses of sinusitis and bronchitis.  A January 2006 VA treatment record notes a tortuous nasal septum secondary to previous trauma.  An April 2006 VA treatment record notes a 30 percent left nasal septal deformity.  A July 2006 treatment record includes a diagnosis of deviated nasal septum per patient history.

In August 2014, the Veteran sought treatment for his deviated septum.  A VA otolaryngologist  noted some evidence of septal deviation to the left with significant improvement in airway size and symptoms after decongestion.  During treatment, the Veteran denied a history of nasal trauma.

Pursuant to the Board's remands, the RO arranged for a VA nose, throat, larynx, and pharynx examination.  On December 2014 VA examination, the Veteran reported being hit in the nose by a boot in 1956 while in Guantanamo Bay, Cuba.  He reported noting more trouble breathing through the left side of his nose over the years.  Allergic rhinitis was diagnosed as of 2003-04 and a deviated nasal septum (traumatic) was diagnosed with a diagnosis date of 1956 based on the Veteran's statements.  The examiner opined that the Veteran's conditions were less likely than not related to his service because there was no indication from his STRs that such an injury occurred.  The examiner specifically noted that the Veteran's STRs "do no[t] reflect a nasal injury or complaint.  There were extensive narrative notes related to MH [mental health] hospitalizations with details regarding behavioral incidents, but does not mention any fights or broken nose.  Problem list/list of visits does not mention nasal injury or broken nose."

The mental health records referenced by the examiner reflected that the Veteran desired to be discharged from service and, when told a hardship discharge was unlikely, attempted to get discharged "because of my nerves."  Psychological testing revealed a personality disorder with "strong evidence of malingering and exaggeration."  For example, one record noted that the Veteran reported that he could not sleep at all and vomited everything he ate; however, these reports were deemed "obviously untrue as he retained his usual healthy appearance and showed no weight loss when it was checked daily."  Further, it was noted that his "complaints ceased when it became apparent to him that he could not 'sell' them as valid symptoms."  These records reflect that he sought treatment for numerous other complaints, injuries, and illnesses, i.e., headaches, malaise, and gastro-intestinal or oculomotor dysfunction as a means of "gaining his own way;" however, there were no reports of nasal injury.  The history he gave during such mental evaluations was determined to be of "doubtful reliability" and his complaints were considered to be "obviously untrue."  

The Board recognizes that a broken nose may be the type of diagnosis that can be established by lay testimony.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg).  The evidence shows that the Veteran currently has a deviated septum due to trauma, but the Board finds that there is no credible evidence that he sustained a broken nose in service, as opposed to after service, to include his post-service employment as a police officer.  While it is clear that he currently has a deviated nasal septum due to trauma, the preponderance of the evidence is against a finding that the trauma occurred in service.

The only evidence that supports the claim in this regard is the statements of the Veteran, which the Board deems not credible.  First, the Veteran's reports to medical providers with respect to his nose have not been consistent.  While at times he has reported in service trauma, at least once he denied nasal trauma.  See August 2014 VA treatment record wherein he denied nasal trauma.  Again, the Board does not dispute the medical evidence that the Veteran had nasal trauma at some time; however, the Veteran's inconsistency weighs against his credibility with respect to his statements that the nasal injury was incurred in service.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997).

It is important to point out that the Board does not find that the Veteran's lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (quoting Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence).  Rather, the current lay statements are found to lack credibility because they are inconsistent and directly contradict the other lay and medical evidence of record.  In addition, the Veteran's lacks credibility because the medical evidence reflects a history of malingering with respect to physical symptoms in an effort to achieve his own ends and psychological testing has revealed that the Veteran has a personality disorder that is characterized by "strong evidence of malingering and exaggeration."  

While the Veteran reported onset of a nasal condition in service, the VA medical examiner reviewed the record, considered his lay statements, and concluded that such disability was not related to service.  The Board finds this opinion, proffered by a medical provider who reviewed the evidence of record, including the Veteran's statements, to be the most probative and persuasive evidence with respect to medical nexus.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against a finding of a nexus between the Veteran's nasal condition and his service.  Therefore, the benefit of the doubt doctrine does not apply, and the appeal in the matter must be denied.


ORDER

Service connection for residuals of a broken nose is denied.




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


